         Case 3:17-cr-00400-HZ         Document 179        Filed 04/10/19     Page 1 of 6




Matthew J. Kalmanson, OSB No. 041280
E-mail: mjk@hartwagner.com
HART WAGNER LLP
1000 S.W. Broadway, Twentieth Floor
Portland, OR 97205
Telephone: (503) 222-4499
Facsimile: (503) 222-2301

        Of Attorneys for Lisa J. Ludwig and
        Tiffany A. Harris




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

UNITED STATES OF AMERICA,                                                    No. 3:17-cr-00400-HZ

                Plaintiff,                             DECLARATION OF LISA J. LUDWIG IN
                                                       SUPPORT OF MOTION TO WITHDRAW
        v.                                                        AS STAND-BY COUNSEL
                                                                        FOR DEFENDANT
JASON PAUL SCHAEFER,

                Defendant.


        I, Lisa J. Ludwig, declare the following to be true to the best of my knowledge:

        1.      I currently am stand-by counsel for Defendant. This Declaration is in support of my

motion to withdraw. In making this Declaration, I am cognizant of my ethical obligations not to

disclose client confidences or attorney-client communications, or to prejudice my client’s defense.

All of the facts stated herein are based on public information or information that Defendant already

has disclosed to this Court.

        2.      On July 30th, 2018, I was appointed associate counsel pursuant to the Criminal

Justice Act, 18 U.S.C. § 3006A for Mr. Schaefer’s case. Mr. Todd Bofferding was appointed lead

 Page 1 – DECLARATION OF LISA J. LUDWIG IN SUPPORT OF MOTION TO
          WITHDRAW STAND-BY COUNSEL FOR DEFENDANT
          Case 3:17-cr-00400-HZ           Document 179       Filed 04/10/19      Page 2 of 6




counsel. On November 20th, 2018, at the client’s request Mr. Bofferding was removed as lead

counsel and I was elevated to lead counsel.

        3.         On November 20, 2018, Tiffany Harris was appointed as co-counsel to help prepare

for trial set with Judge Hernandez on January 14, 2019.

        4.         On December 20, 2018, I moved to withdraw as attorney for Defendant based on his

request that I file such a motion and my understanding that Defendant had fired me.

        5.         On December 23, 2018, this Court ordered that Defendant be committed to a

suitable facility in order to determine his competency.

        6.         On December 29, 2018, Defendant filed a lawsuit against me in United States

District Court for the District of Oregon, 3:18-CV-02188-SI. The claim was based on my conduct

in this lawsuit.

        7.         On or around January 18, 2019, Defendant filed a motion to voluntarily dismiss his

lawsuit against me without prejudice, stating that he was “unfamiliar with jurisdictional elements of

his claims at the time of the filing of the complaint, and does intend to refile the complaint with the

appropriate state court.” That document is attached as Exhibit 1 to this Declaration. Judge Simon

dismissed the complaint without prejudice on January 29, 2019.

        8.         It is my understanding that this Court did not rule on my motion to withdraw

because of the pending competency determination. On April 2, 2019, this Court held a hearing and

found Defendant competent to stand trial and granted his request to represent himself, upon a

finding that it was knowingly and intelligently made. This Court appointed me stand-by counsel

over Mr. Schaefer’s objection, and Ms. Harris was permitted to remain as my co-counsel through

the trial preparation phase. I do not have a transcript of the April 2, 2019 hearing, but I recall Mr.

///


 Page 2 – DECLARATION OF LISA J. LUDWIG IN SUPPORT OF MOTION TO
          WITHDRAW STAND-BY COUNSEL FOR DEFENDANT
         Case 3:17-cr-00400-HZ          Document 179        Filed 04/10/19      Page 3 of 6




Schaefer stating in open court that he objected to my continued appointment because he intends to

sue me and Ms. Harris for malpractice in Multnomah County Circuit Court.

       9.      Trial in this case is scheduled to begin May 6, 2019.

       10.     On April 2, 3 and 4, 2019, Ms. Harris and I conferred with each other, and with the

Professional Liability Fund, and the Oregon State Bar. The PLF retained counsel to assist us. We

now seek an order from the court permitting us to withdraw for professional considerations. Oregon

Rule of Professional Conduct 1.16(a)(1) requires me to withdraw if my continued representation

would result in violation of the Rules of Professional Conduct. I believe my continued

representation likely violates ORPC 1.7(a)(2), which precludes me from representing a client if

there is a significant risk that my representation will be materially limited by my own interests.

Because I am no longer attorney of record, but acting only as stand-by counsel, and because this

Court ruled that Mr. Schaefer is competent to represent himself, I believe my withdrawal can be

accomplished without a material adverse effect on my client’s interests.

       Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that the foregoing is true

and correct.

       Respectfully submitted this 10th day of April, 2019.



                                              By:     /s/ Lisa J. Ludwig
                                                      Lisa J. Ludwig, OSB No. 953387




 Page 3 – DECLARATION OF LISA J. LUDWIG IN SUPPORT OF MOTION TO
          WITHDRAW STAND-BY COUNSEL FOR DEFENDANT
                     Case 3:17-cr-00400-HZ         Document 179           Filed 04/10/19    Page 4 of 6
                                                                        FiiBi8Jfii'^'1910»K-08P
                         \^n.} r^cX
                            Pi$ tr/C -f d-^ Of^y>0
                                         /


                         $4«-efe/        I               Ach^r^
                                         |"        3*'^ (^1/^ ^                     5'^
V

                                         ' /hd-i-zm          -/j

                   "A)c T~'              'I



               //t^fp                    j^^o.n                         hiy-^ip<^
                                                                                    T^>c


-j-O    -fhc                C<^Wi'^ ^
          f/tv/I h P/^ ua-5         tM                       (J i/'v/?$ d /• /■(//? C
                ^-p- )?/S                                             </P

           CdnftidA-r Uf\i^                                                   Cowt,
       IP/2          jyt^ir' "tkc        Ci^fxf         /S
'^'-^C. i?g^                   ^LuiX (A FeJo^C <:fc/'V^                             ^7
                   1^6'MfrpP fZ':>z/-^ci>             fi'^Sf id             Czs\(^^)r
^^6                "y^     i^flQC              ,
         pg/ -fit           fo^S £//^S ,             {A.')Sju^hiX Ci\ji1
(' 9/^ fb Ci/.'^fl^^inf     ^h          i? 6       f'A ■' S/^
//.^•c3u.<i/ie.




                                                                                                     Exhibit 1
                                                                                                   Page 1 of 2
         Case 3:17-cr-00400-HZ   Document 179   Filed 04/10/19   Page 5 of 6




(AjV/?                      IjiS/l^.

                                        Oa^5«://1 ^Cj%,i,t.fk/



                     C TA^<AA&fS       Or,




                                                                          Exhibit 1
                                                                        Page 2 of 2
         Case 3:17-cr-00400-HZ         Document 179        Filed 04/10/19     Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of April, 2019, I served the foregoing

DECLARATION OF LISA J. LUDWIG IN SUPPORT OF MOTION TO WITHDRAW

STAND-BY COUNSEL FOR DEFENDANT on the following parties at the following

addresses:

       Lisa J. Ludwig                              Benjamin Tolkoff
       Ludwig Runstein LLC                         Natalie K. Wight
       333 SW Taylor Street, Suite 300             William M. Narus
       Portland, OR 97204                          US Attorney’s Office
                                                   1000 SW Third Avenue, Suite 600
                                                   Portland, OR 97204

       Tiffany A. Harris
       Tiffany A. Harris, Attorney at Law
       333 SW Taylor Street, Suite 300
       Portland, OR 97204

by electronic means through the Court’s Case Management/Electronic Case File system.

       I further certify that on the 10th day of April, 2019, I served the foregoing

DECLARATION OF LISA J. LUDWIG IN SUPPORT OF MOTION TO WITHDRAW

STAND-BY COUNSEL FOR DEFENDANT on the following party at the following address:

       Jason Schaefer
       SWIS # 806826
       c/o MCDC
       1120 SW Third Avenue
       Portland, Oregon 97294

by mailing to him a true and correct copy thereof, certified by me as such, placed in a sealed

envelope addressed to him at the address set forth above, and deposited in the U.S. Post Office at

Portland, Oregon on said day with postage prepaid.


                                                    /s/ Matthew J. Kalmanson
                                                    Matthew J. Kalmanson, OSB No. 041280


 Page 1 – CERTIFICATE OF SERVICE
